DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsin-I Cindy Chen on 11/16/2021.
The application has been amended as follows: 
In claim 6, line 1, change “which is obtained by using” to “comprising”.

Election/Restrictions
Claims 1-3, 8-11, and 13 are allowable. The restriction requirement among Group I (claims 1-3), Group II (claim 5), and Group III (claim 6), as set forth in the Office action mailed on 10/09/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/09/2019 is withdrawn.  Claim 5, directed to a heat dissipation material having adhesive, and claim 6, directed to an inlay substrate, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-3, 8-11, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/09/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained in the previous Office action, Burnham et al. (US 2011/0038124 A1) renders obvious all the limitations of claim 1, except the limitation wherein the heat dissipation material adhering composition is devoid of other inorganic fillers, and wherein the heat dissipation material adhering composition has a complex viscosity at 80°C of from 1 × 105 Pa·s to 5 ×106 Pa·s. Burnham teaches that the composition consists of a resin mix and a metal mix, wherein the metal mix consists of In48Sn, Bi58Sn, Ag Technic, Ag Metalor, and Ag Ferro [0106], wherein the In48Sn is an indium-tin alloy that is a conductive filler, and the Bi58Sn is a bismuth-tin alloy that is a conductive filler [0044], wherein the Ag Technic is a large silver powder that is 20 μm from TECHNIC, the AG Metalor is a small silver powder that is 3 μm from METALOR, and the Ag Ferro is a medium silver-coated copper that is 9 μm from FERRO [0047], wherein the large silver powder, the small silver powder, and the medium silver-coated copper [0047] are conductive fillers [0044, 0046, 0048,0049], wherein the indium-tin alloy is also a solder material [0053, 0054], wherein the tin-bismuth alloy is also a solder material [0053,0054], and that in another embodiment, the composition comprises a conductive filler and a solder material [0006], wherein the conductive filler is optionally silver metals [0044], silver, copper, or an alloy thereof [0047], wherein the solder material is optionally silver, copper, or an alloy thereof instead of an indium-tin alloy and instead of a tin-bismuth alloy [0053, 0054], wherein the solders materials are dispersed 
Since claim 5 recites a heat dissipation material having adhesive, which is obtained by coating a portion or the whole of a surface of a heat dissipation material with the heat dissipation material adhering composition according to claim 1, and since claim 1 is allowed, claim 5 is also allowed.
Since claim 6 recites an inlay substrate comprising the heat dissipation material having adhesive according to claim 5, and since claim 5 is allowed, claim 6 is also allowed.
Since claim 7 recites a method for manufacturing an inlay substrate comprising a step of inserting the heat dissipation material having adhesive according to claim 5 into the heated substrate, and since claim 5 is allowed, claim 7 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767